In a proceeding pursuant to Business Corporation Law article 11 for judicial dissolution of S.A.E. Motor Parts Co., Inc., the court-appointed receiver Irving Tenenbaum appeals from a judgment of the Supreme Court, Nassau County (Robbins, J.), entered August 10, 1988, which is in favor of S.A.E. Motor Parts Co., Inc. and Harold Freedman and against him in the principal sum of $28,715.
Ordered that the judgment is modified, on the law, by deleting the provision thereof which is in favor of Harold Freedman in the principal sum of $28,715; as so modified, the judgment is affirmed, with costs to the respondents.
Pursuant to the order of this court dated July 13, 1987 (see, Matter of Kane, 132 AD2d 610), the Supreme Court determined the amount by which the court-appointed receiver in this case was overpaid. We find no error with respect to the court’s calculation of the amount of overpayment; however, the judgment reflecting that amount should have been entered in favor of the corporation alone, rather than jointly in favor of the corporation and Harold Freedman, its sole shareholder. Bracken, J. P., Sullivan, Balletta and Rosenblatt, JJ., concur.